Citation Nr: 0125165	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  99-23 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel


INTRODUCTION

The veteran had active service from March 1957 until October 
1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 1998 decision of the Department of 
Veterans Affairs (VA) Regional Center in Nashville, Tennessee 
(the RO) which denied the benefit sought on appeal.

The veteran testified at a hearing which was chaired by the 
undersigned Board member at the RO in August 2001.

It was the veteran's testimony in his personal hearing that 
exposure to acoustic trauma in service has caused a permanent 
ringing in his ears.  If the veteran wishes to file a claim 
of entitlement to service connection for tinnitus, he should 
contact the RO.


REMAND

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  In essence, he contends that he was 
exposed to acoustic trauma during service and that his 
current hearing loss stems therefrom.  The veteran testified 
in his personal hearing of August 2001 that his eardrums 
ruptured when firing a rifle in basic training.  

Factual background


Medical evidence pertinent to the veteran's hearing loss 
claim that is already of record includes results of audiology 
examinations from the veteran's place of employment that 
range from 1956 (before the veteran's period of active 
service) through September 1986.  It appears from this 
evidence that the veteran had significant bilateral hearing 
loss before he entered service in 1957.

Reasons for remand

During the pendency of the veteran's appeal the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulation became effective.  (See Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) [to 
be codified as amended at 38 C.F.R. § 3.159].  The VCAA did 
away with the previous requirement that a veteran was 
obligated to submit a well grounded claim of entitlement to 
service connection.  The VCAA further provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  Except 
for provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The RO, in the December 1998 rating decision from which the 
instant appeal originates, as well as in the August 1999 
Statement of the case, denied the veteran's claim of 
entitlement to service connection for hearing loss on the 
basis that it was not well grounded.  Pertinent to this case, 
the VCAA did away with the former statutory concept, which 
was relied upon by the RO in this case, of denying claims on 
the basis that such were not well grounded.  Compare the VCAA 
and 38 U.S.C.A. § 7105(a) (West 1991).  

The Board believes that under the circumstances, the veteran 
claim must be readjudicated by the RO with the application of 
the recently-enacted VCAA provisions.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board also notes that the veteran has not been afforded a 
VA examination addressing the etiology of his hearing loss.  
The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  Moreover, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VA's duty to assist includes the conduct of 
a thorough and contemporaneous medical examination.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, the Board has noted that the veteran's service 
medical records are missing. The RO has made efforts to 
locate these medical records and associate them with the 
veteran's VA claims folder, to no avail.   See the VCAA [when 
missing records are those of another Federal department or 
agency, VA's efforts to obtain these records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].  See 38 
U.S.C. § 5103A; see also Hayre v. West, 188 F. 3d 1327 (Fed. 
Cir. 1999).  Although it is not necessary for the RO to again 
attempt to locate the missing and presumed lost service 
medical records, the Board believes that furnishing the 
veteran with an examination may assist it in its 
determination under the circumstances presented in this case.  
See also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) 
[where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions].  

Therefore, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following actions.

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers he 
has seen for examination and treatment of 
his hearing loss.  After obtaining any 
necessary authorization from the veteran, 
the RO should obtain and associate with 
the file any medical records identified 
by the veteran that have not previously 
been obtained.

2.  The veteran should be afforded a VA 
examination by an appropriate specialist.  
The examiner is requested to review all 
pertinent records associated with the 
veteran's VA claims folder (particularly 
the veteran's past audiology 
examinations, starting in 1956) and, 
based on this review and the findings of 
the examination, offer an opinion as to 
whether it is as likely as not that the 
veteran's period of active service caused 
any hearing loss the veteran currently 
may suffer.  In particular, the examiner 
should render an opinion as to whether 
there was a hearing loss which pre-
existed the veteran's military service 
and, if so, whether such hearing loss was 
aggravated beyond the natural progress of 
the disease.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  The RO should then review the record.  
Any additional notification and 
development actions which are required by 
the VCAA and its implementing regulations 
should be accomplished.  The RO should 
then readjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and be 
given an opportunity to respond thereto.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion, 
legal or factual, as to the ultimate decision rendered.  No 
action is required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




